Case: 14-41082      Document: 00513248882         Page: 1    Date Filed: 10/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                             United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                            October 27, 2015
                                    No. 14-41082                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HUGO MORALES-TELLEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-777-3


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Hugo Morales-Tellez (Morales) pleaded guilty, pursuant to a written plea
agreement, to conspiracy to conceal illegal aliens, in violation of 8 U.S.C.
§ 1324. He was sentenced at the low end of the guidelines range to 30 months
of imprisonment. For the first time on appeal, Morales asserts the district
court erred under FED. R. CRIM. P. 11 in failing to advise him that he would be




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41082     Document: 00513248882      Page: 2    Date Filed: 10/27/2015


                                  No. 14-41082

denied naturalization as a consequence of his plea, which failure rendered his
plea unknowing and involuntary.
      Because Morales did not raise the issue before the district court, our
review is for plain error only. United States v. Vonn, 535 U.S. 55, 63 (2002).
To show plain error, he must show a forfeited error that is clear or obvious and
that affects his substantial rights, meaning, in the context of a guilty plea, that
he would not have pleaded guilty but for the error. Puckett v. United States,
556 U.S. 129, 135 (2009); United States v. Dominguez Benitez, 542 U.S. 74, 83
(2004). If he makes such a showing, this court has the discretion to correct the
error but only if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. Id.
      The district court admonished Morales that, if he was not a citizen, his
plea could result in his removal from the United States and his inability to
return. We need not decide whether the district court’s statement was clear or
obvious error under Rule 11(b)(1)(O) because, even if it was, Morales has not
shown that his substantial rights were affected as a result.          Morales has
abandoned by failing to brief any argument that he would not have pleaded
guilty but for the court’s allegedly insufficient advice. See United States v.
Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000); see also Dominguez Benitez, 542
U.S. at 83. Even had he briefed the argument, it would be unpersuasive given
the fact that, at rearraignment, the district court ascertained that he
understood the nature of the charges against him and the consequences of his
plea, including the immigration consequences, and Morales confirmed that his
plea was knowing and voluntary, not the result of any threats or promises
apart from the plea agreement. Moreover, as Morales concedes, the written
plea agreement, which he affirmed he had reviewed carefully with his attorney,
specifically advised that his plea would result in the denial of citizenship. That



                                         2
    Case: 14-41082    Document: 00513248882     Page: 3   Date Filed: 10/27/2015


                                 No. 14-41082

being so, Morales cannot show that he would not have pleaded guilty but for
the district court’s allegedly inadequate Rule 11 statements. See Dominguez
Benitez, 542 U.S. at 83.
      Morales has failed to carry his burden of demonstrating any reversible
plain error on the district court’s part. See id.; see also Puckett, 556 U.S. at
135. Accordingly, the district court’s judgment is AFFIRMED.




                                       3